         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHELER SADATI,                                       :
                                                     :
                      Plaintiff,                     :               CIVIL ACTION
        v.                                           :
                                                     :               NO. 19-5452
PRIMECARE MEDICAL, INC., et al.,                     :
                                                     :
                      Defendants.                    :


                                       MEMORANDUM

Tucker, J.                                                                   August 17th, 2020

       Before the Court is Defendants’ Motions to Dismiss (ECF Nos. 6–7, 10–11) and

Plaintiff’s Responses (ECF Nos. 9, 14). For the reasons discussed below, Defendants’ Motion is

GRANTED IN PART AND DENIED IN PART.

I.     FACTUAL BACKGROUND

       On October 23, 2019, Plaintiff began working as an employee of Defendant PrimeCare

Medical, Inc., serving as Medical Director at Montgomery County Correctional Facility. Am.

Comp ¶ 18. Defendant PrimeCare provides subcontracted healthcare services to correctional

facilities. Am. Compl. ¶ 8. Plaintiff was employed by Defendant PrimeCare for about nine days

until she was terminated on October 31, 2019. Am. Compl. ¶ 19.

       Plaintiff alleges that her termination was retaliation for reporting concerns of racial and

ethnic discrimination, unwelcome sexually-offensive conduct, and objecting to unconstitutional

and unlawful policies and practices. Am. Compl. ¶¶ 21-38. During her employment, Plaintiff

verbally reported what she believed to be discrimination based on her race, ethnicity, and/or

ancestry. Am. Compl. ¶ 22-27. Plaintiff claims that a Health Services Administrator at the



                                                 1
         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 2 of 15




facility questioned how her accent would be perceived by staff and prisoners, as well as whether

she “had to translate English in her head before speaking it because that’s how it appeared.” Am.

Compl. ¶ 22-27. On October 29, 2019, an administrative employee made several unwelcome

sexual and gender-related comments to Plaintiff, including referring to his penis size and

suggesting that “women have a bad sense of judgment with distance.” Am. Comp. ¶¶ 28-31.

Plaintiff reported to the incident to the individual Defendants. Am. Comp. ¶¶ 28-31.

       During her employment with PrimeCare, Plaintiff allegedly witnessed a number of

unlawful or unconstitutional practices with respect to inmate care, including: (1) medical staff

joking about or ignoring patient medical issues, leading to a backlog of up to several months in

reviewing inmates’ serious health concerns; (2) medical staff treating multiple prisoners in the

same rooms and openly discussing their health histories and concerns in violation of HIPPA; (3)

medical staff not making efforts to comply with required infection controls; (4) one physician’s

assistant neglecting a prisoner’s eye inflection where it was known the patient could lose his

eye(s) because she “does not like him much;” (5) medical staff providing clinical care without

proper consultation or supervision by a medical doctor; and (6) medical staff wasting medication,

causing unnecessary trips to medical facilities, and wasting state funds. Am. Compl. ¶¶ 34-35.

Plaintiff allegedly made several verbal complaints to the individual Defendants, “informing them

of what was transpiring” and expressing that “medical treatment policies and practices needed to

cease and change immediately.” Am. Compl. ¶ 38.

       Plaintiff told PrimeCare management that she thought that her termination was “without

cause” and “retaliatory” because she was a whistleblower. Am. Compl. ¶ 47. However,

Defendants contended that she was fired for cause because she allegedly failed “to respond to a

medical emergency,” spoke “disrespectfully to another employee,” and did not cover her



                                                 2
         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 3 of 15




“required shifts on two occasions.” Am. Compl. ¶ 49. Plaintiff was supposed to be paid an

annual salary of $251,680.00, as well as various benefits and bonuses, which were outlined in

her employment offer. Am. Compl. ¶ 44. Defendants refused to pay Plaintiff for the days she was

employed, despite several verbal and written requests from Plaintiff. Id.

       As a result of her termination, Plaintiff filed this suit against Defendants PrimeCare,

PrimeCare’s COO Todd Haskins, PrimeCare’s CEO Thomas Weber, and aDirector at

PrimeCare, Kurt Ehrenfeucther. Am. Compl. Plaintiff asserts three federal causes of action: (1) §

1981 retaliation claim against all Defendants; (2) § 1983 retaliation claim against all Defendants;

and (3) retaliation claim for violations of Title VII of the Civil Rights Act of 1964 against

Defendant PrimeCare. Am. Compl. ¶¶ 55-63, 80–81. In addition, Plaintiff alleges four state and

common law claims: (4) Pennsylvania Whistleblower Law retaliation claim against all

Defendants; (5) common law wrongful termination claim against all Defendants; (6) breach of

contract claim against all Defendants; and (7) Pennsylvania Wage Payment and Collection Law

claim against all Defendants. Am. Compl. ¶¶ 64-79.

       Upon consideration of the Parties’ briefing, the Court GRANTS Defendants’ Motions to

Dismiss Plaintiff’s § 1981 claim against all Defendants, wrongful termination claim against

individual Defendants, and breach of contract claim against individual Defendants, and DENIES

Defendants’ Motions to Dismiss Plaintiff’s § 1983 claim against all Defendants, Pennsylvania

Whistleblower Law claim against all Defendants, and wrongful termination claim against

Defendant PrimeCare.

II.    STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss a claim

where the complaint fails to provide facts sufficient to “state a claim to relief that is plausible on



                                                  3
            Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 4 of 15




its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). A claim is

“plausible on its face” when “the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Determining

whether a plausible claim for relief has been raised is a “context-specific task” which requires

the “court to draw on its judicial experience and common sense.” Id. at 679.

       A district court must “accept all of the complaint’s well-pleaded facts as true, but may

disregard any legal conclusions.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir.

2009); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft, 556 U.S. at 679. A

court is “not bound to accept as true a legal conclusion couched as a factual allegation.” Ashcroft,

556 U.S. at 678 (2009). To survive a motion to dismiss, a plaintiff must provide more than “a

formulaic recitation of the elements[.]” Bell Atl. Corp., 550 U.S. at 555 (internal citations

omitted).

III.   ANALYSIS

       A. Plaintiff Failed to Adequately Plead that Defendants Acted as a Private Actor
          For Purposes of 42 U.S.C. § 1981.

       The Court finds that Plaintiff has failed to plead facts suggesting that Defendants acted as

private actors when allegedly firing Plaintiff in retaliation for her reports of discrimination. As a

result, Defendants’ Motion to Dismiss is GRANTED for Count I of Plaintiff’s Amended

Complaint against all Defendants.

       In Count I of the Amended Complaint, Plaintiff claims that she “engaged in protected

activity under § 1981 by complaining of what she reasonably perceived to be racial, ethnic,

and/or ancestral discrimination[,]” due to her accent and her ethnicity. Am. Compl. ¶¶ 56-57.

Plaintiff claims that her complaint of discrimination to PrimeCare’s management and her

following termination constitutes “statutorily protected termination.” Am. Comp. ¶ 58.


                                                  4
         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 5 of 15




       To establish a prima facie retaliation claim under § 1981, a plaintiff “must show: (1) that

[s]he engaged in a protected activity; (2) that [s]he suffered an adverse employment action; and

(3) that there was a causal connection between the protected activity and the adverse

employment action.” Cardenas v. Massey, 269 F.3d 251, 263 (3d Cir. 2001). The Supreme Court

has held that claims against a state actor should be brought under § 1983 rather than § 1981. See

Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 731 (1989).

       The Defendants allege that Plaintiff failed to identify any adverse action that they took

against her and consequently failed to establish that adverse action by Defendants was causally

related to her alleged engagement in a protected activity. Defs.’ Mem. of Supp. 4, ECF No. 11.

Defendants also claim that Plaintiff specifically failed to plead facts demonstrating that any of

the individual Defendants were involved in making the decision to terminate her employment

and/or that the actions were motivated by racial discrimination. Defs.’ Mem. of Supp. 4-5.

Defendants claim that all Defendants are state actors, and therefore, § 1981 claims must be

brought under § 1983, because § 1981 claims apply only to private entities. Defs.’ Mem. of

Supp. 5. Defendants specifically point to Plaintiff’s Amended Complaint at Paragraph 17,

Footnote 1, where Plaintiff notes that Defendant PrimeCare has been repeatedly considered a

“state actor” by courts in the United States. Am. Comp. ¶ 17, See e.g. Kinder v. PrimeCare Med.,

Inc., 2014 U.S. Dist. LEXIS 182965 (S.D. W.Va. Dec. 11, 2014) (because of its role performing

correctional facility medical care, PrimeCare acts under color of state law subject to § 1983

liability; traditionally and exclusively public function renders otherwise private actors “persons

acting under the color of state law”); Ponzini v. Monroe Cty., 2015 U.S. Dist. LEXIS 115669

(M.D. Pa. Aug. 31, 2015) (performing a correctional facility role, “which is traditionally and

exclusively [a] public function renders otherwise private actors “persons acting under the color




                                                 5
         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 6 of 15




of state law” making PrimeCare liable under §1983.); Farrington v. Cty. of Bucks, 2018 U.S.

Dist. LEXIS 82891 (E.D. Pa. May 16, 2018) (PrimeCare did not dispute qualifying as a state

actor for purposes of §1983 application). The Supreme Court has generally held that contracted

physicians working in prisons are state actors for purposes of that employment. See West v.

Atkins, 487 U.S. 42 (1988). “It is the physician’s function within the state system, not the precise

terms of his employment, that determines whether his actions can fairly be attributed to the

State.” Id. at 55-56.

       Plaintiff argues that “[i]t is still a bit unclear [at this early stage of the case] whether

Defendant Primecare is a private, for-profit corporation, or a state actor based on its performance

of municipality functions.” Pl.’s Resp. 8, ECF No. 14. Plaintiff argues that this determination

should not be made until discovery is completed and the issue is fully explored. Pl.’s Resp. 9.

Although Plaintiff does not wish to waive the right to explore this issue in discovery, Plaintiff

notes that she is willing to have the Court analyze these claims under § 1983. Pl.’s Resp. 8-9.

       Although Plaintiff alleges a specific account of discrimination, reporting discrimination,

and subsequent firing to raise a plausible inference of a prima facie retaliation claim, Plaintiff

pleads these complaints against an alleged state actor. Therefore, the Court GRANTS

Defendants’ Motion to Dismiss Count I and Plaintiff’s allegations will instead be considered

solely under 42 U.S.C. § 1983.

       B. Plaintiff Adequately Pleaded a “Causal Connection” Between Plaintiff’s
          Protected Action and Her Allegedly Retaliatory Termination.

       The Court DENIES Defendant’s Motion to Dismiss Count II of Plaintiff’s Amended

Complaint because Plaintiff alleges sufficient facts to make out a claim for retaliatory

termination under 42 U.S.C. § 1983.




                                                   6
         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 7 of 15




       In Count II of her Amended Complaint, Plaintiff claims that she complained about three

types of “concerns deemed legally to be matters of public interest” including: “(1) racial

discrimination concerns; (2) sexual / gender discrimination concerns; and (3) correctional facility

safety and health violations.” Am. Compl. ¶ 60. Plaintiff further claims that Defendants, under

the color of state law(s) violated civil and constitutional protections by: (1) not training, not

retaining, or having proper medical personnel; (2) providing inadequate and constitutionally

deficient medical care; and (3) creating an environment prone to continual constitutional

violations. Am. Compl. ¶ 63.

       42 U.S.C. § 1983 provides that:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of
               the United States or other person within the jurisdiction thereof to
               the deprivation of any rights, privileges, or immunities secured by
               the Constitution and laws, shall be liable to the party injured in an
               action at law, suit in equity, or other proper proceeding for redress[.]

Therefore, to establish a claim under § 1983, Plaintiff must plead facts which raise a plausible

inference that Defendants, acting under color of state law, deprived Plaintiff of a right secured by

the Constitution or the laws of the United States. See West v. Atkins, 487 U.S. 42, 49 (1988).

       To state a retaliation claim under § 1983, a plaintiff must allege “(1) that they engaged in

a protected activity, (2) that defendants’ retaliatory action was sufficient to deter a person of

ordinary firmness from exercising his or her rights, and (3) that there was a causal connection

between the protected activity and the retaliatory action.” Lauren W. ex rel. Jean W. v.

DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007). To establish the required causal connection,

Plaintiff must “prove either (1) an unusually suggestive temporal proximity between the




                                                  7
         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 8 of 15




protected activity and the allegedly retaliatory action, or (2) a pattern of antagonism coupled with

timing to establish a causal link.” Id.

       Defendants claim that Plaintiff failed to identify the necessary personal involvement of

any of the individual Defendants in the decision to terminate Plaintiff’s employment or that any

of them consented to that decision. Defs.’ Mem. of Supp. 7. Defendants assert that Plaintiff

alleged, at most, that the individual Defendants were a source of information, which does not

amount to personal involvement or agreement in the decision. Id. Defendants also claim that

Plaintiff failed to aver any facts to show that Defendant PrimeCare had policies or customs in

place that led to the violation, as required to state a Monell claim. Id. Instead, Defendants claim

that Plaintiff unsuccessfully attempted to establish a claim under a theory of respondeat superior.

Defs.’ Mem. of Supp. 8.

       To satisfy the pleading standard for a Monell claim, a plaintiff must: (1) identify a policy

or custom that deprived him of a federally protected right, (2) demonstrate that the municipality,

by its deliberate conduct, acted as the “moving force” behind the alleged deprivation, and (3)

establish a direct causal link between the policy or custom and the plaintiff’s injury. Monell v.

Dept. of Social Servs. of City of New York, 436 U.S. 658, 692–94 (1978); see also Buoniconti v.

City of Phila., 148 F. Supp. 3d 425, 436 (E.D. Pa. 2015). A “policy” is a “statement, ordinance,

regulation, or decision officially adopted and promulgated by that body’s officers.” Monell v.

Dept. of Social Servs. of City of New York, 436 U.S. 658, 690 (1978). “A custom is an act ‘that

has not been formally approved by an appropriate decisionmaker,’ but that is ‘so widespread as

to have the force of law.’” Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 583 (3d Cir.

2003) (quoting Board of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 404 (1997).

This Court has previously held that a prison healthcare provider like Defendant PrimeCare can




                                                 8
         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 9 of 15




be liable under § 1983 if the plaintiff “can provide evidence that there was a relevant . . . policy

or custom, and that the policy caused the constitutional violation he alleges.” Lee v. Abellos,

Civil Action No. 13-0486, 2014 WL 7271363, at *9 (E.D. Pa. Dec. 19, 2014) (citing Board of

Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 404 (1997)).

       Plaintiff contends that she has pleaded sufficient facts to show that she participated in

constitutionally protected conduct as required by the first element of a § 1983 claim. She points

to her complaining to the individual Defendants about racial/ethnic discrimination to which she

was subjected, sexual general discrimination concerns, and safety and health violations at the

facility. Pl.’s Resp. 13-14. Plaintiff also asserts that she has pleaded facts to support the second

element because she was terminated and received a termination letter from the Defendants,

which she claims would sufficiently deter a person from exercising their constitutional rights.

Pl.’s Resp. 14. Plaintiff claims that the timing of a few days between her complaints and her

termination is sufficient to raise an inference of a causal link, satisfying the third element of a

retaliation claim under § 1983. Pl.’s Resp. 14. Plaintiff additionally argues that she has pleaded a

number of practices and customs performed under the color of state law(s), including improperly

trained medical personnel, inadequate and constitutionally deficient medical care, and an

environment prone to continual constitutional violations. Pl.’s Resp. 14. Plaintiff alleges that

Defendants were “state actors” in her Amended Complaint, making § 1983 the appropriate

avenue for this complaint. Am. Compl. ¶ 17. At this stage, Plaintiff has pleaded sufficient facts

to allege the elements of a § 1983 claim. Therefore, the Court DENIES Defendants’ Motion to

Dismiss Count II.




                                                  9
        Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 10 of 15




       C. Plaintiff Adequately Pleaded “Wrongdoing” and “Waste” by Defendants in
          Violation of Pennsylvania Whistleblower Law.

       The Court DENIES Defendants’ Motion to Dismiss Count III of Plaintiff’s Amended

Complaint because Plaintiff adequately alleges, as required by the Pennsylvania Whistleblower

Law, that Defendants’ poor medical care of prisoners created both “wrongdoing” and “waste.”

       In Count III of the Amended Complaint, Plaintiff claims that Defendants constitute a

“public body” based on their municipal role, receipt and use of state resources and funding, and

otherwise meeting “the public-body or proper employer definition” to be liable under the

Pennsylvania Whistleblower Law. Am. Compl. ¶ 66. Pennsylvania Whistleblower Law, 43 P.S.

§ 1423(a), provides that:

               No employer may discharge, threaten or otherwise discriminate or
               retaliate against an employee regarding the employee’s
               compensation, terms, conditions, location or privileges of
               employment because the employee or a person acting on behalf of
               the employee makes a good faith report or is about to report . . . to
               the employer or appropriate authority an instance of waste or
               wrongdoing.

       Defendants claim that Plaintiff failed to identify any “wrongdoing” by the Defendants,

such as any violation of a federal or state statute, regulation, ordinance, or code, that harmed the

public or the employer. Defs.’ Mem. of Supp. 11. Defendants also claim that Plaintiff has failed

to allege any facts to demonstrate that such an actual “wrongdoing” existed. Defs.’ Mem. of

Supp. 11. Defendants further allege that Plaintiff failed to identify any alleged abuse, misuse,

destruction, or loss of funds by Defendants, which would constitute “waste” as required and

defined by Pennsylvania Whistleblower Law. Defs.’ Mem. of Supp. 12.

       Plaintiff, however, alleged numerous plausible facts which allow her whistleblower claim

to survive the Motion to Dismiss, including wrongdoing and waste. Pl.’s Resp. 20. Plaintiff

contends that her Amended Complaint laid out specific details surrounding the



                                                 10
         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 11 of 15




unlawful/constitutional practices and policies for healthcare at the facility, including witnessing

“a pattern, practice, and level of medical care in MCCF that shocked her, scared her to her very

core, and was such a deviation from any reasonable level of medical care, it led her to raise

significant internal concerns . . . ”, as well as violations of laws, policies, and ethical codes of

conduct such as HIPPA, policies/practices related to preventing infectious disease, and proper

training.” Pl.’s Resp. 21-22. Plaintiff specifically noted that Defendants’ staff wasted

medication, caused unnecessary trips to hospitals and other medical facilities, and wasted state

money in substantial ways. Pl.’s Resp. 22.

         At this stage, Plaintiff has pleaded sufficient facts to allege both waste and wrongdoing

on behalf of Defendants. Therefore, the Court DENIES Defendants’ Motion to Dismiss Count

III of Plaintiff’s Amended Complaint.

         D. Plaintiff’s Wrongful Termination Claim is Not Barred by Other Available
            Remedies at this Stage, but Plaintiff Failed to Adequately Plead Individual
            Defendants Acted Outside Their Official Capacities.

         The Court DENIES Defendants’ Motion to Dismiss Count IV of Plaintiff’s Amended

Complaint against Defendant PrimeCare because Plaintiff pleaded sufficient facts to support a

wrongful termination claim at this stage of litigation. However, the Court GRANTS Defendants’

Motion to Dismiss Count IV against the individual Defendants because Plaintiff failed to allege

facts suggesting that those Defendants acted in an individual, rather than a corporate capacity.

         In the Amended Complaint, Plaintiff claims that she “refused to participate in actions

which she believed to be unlawful, criminal, statutorily and/or constitutionally prohibited” and

was terminated in violation of the doctrine of common law wrongful termination. Am. Compl. ¶¶

70–71.




                                                  11
        Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 12 of 15




       In Pennsylvania, a plaintiff may bring a common law wrongful discharge claim where the

termination of an “at-will employee would threaten clear mandates of public policy.” Clay v.

Advanced Computer Applications, Inc., 559 A.2d 917, 918 (Pa. 1989). These exceptions include

that “an employer (1) cannot require an employee to commit a crime, (2) cannot prevent an

employee from complying with a statutorily imposed duty, and (3) cannot discharge an employee

when specifically prohibited from doing so by statute.” Fraser v. Nationwide Mut. Ins. Co., 352

F.3d 107, 111 (3d Cir. 2003) (quoting Hennessy v. Santiago, 708 A.2d 1269, 1273 (Pa. Super.

1998)). In Shick v. Shirey, the Pennsylvania Supreme Court went on to say that “public policy” is

not limited to “that which has been legislatively enacted[,]” but may also include non-

legislatively expressed public policy to which there is virtually “universal public sentiment.” 716

A.2d 1231, 1235 (1998) (quoting Mamlin v. Genoe, 17 A.2d 407, 409 (Pa. 1941)).

       It is less clear whether such a claim can be made against defendants in their individual

capacity. Compare McGuire v. Palmerton Hosp., No. 12–cv–1762, 2012 WL 5494924, at *5

(M.D. Pa. Nov.13, 2012) (finding a wrongful termination claim does not exist against defendant

in individual capacity), and Hrosik v. Latrobe Steel Co., No. 94–1361, 1995 WL 456212, at *6

(W.D. Pa. Apr.25, 1995) (finding a wrongful discharge claim exists only against an employee's

employer), with Brennan v. Cephalon, Inc., No. 04–3241, 2005 WL 2807195, at *13, (D.N.J.

Oct. 25, 2005) (finding a wrongful termination claim against individuals is possible if actions

were taken in an individual capacity as opposed to corporate capacity), and DeMuro v. Phila.

Housing Auth., No. 98–3137, 1998 WL 962103, at *5 (E.D. Pa. Dec.22, 1998) (finding a

wrongful termination claim against an individual could proceed, but dismissing on other

grounds). However, even if a wrongful discharge claim could be brought against individual

defendants, case law suggests that such a cause of action would require plaintiff “to allege that




                                                12
        Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 13 of 15




the individuals acted in an individual or personal capacity as opposed to a corporate capacity.”

Medley v. SugarHouse HSP Gaming, L.P., No. 12-CV-6284, 2013 WL 1157349, at *4 (E.D. Pa.

Mar. 21, 2013).

       Defendants claim that Plaintiff’s wrongful termination claim is barred when a remedy is

available through other mechanisms, such as the Pennsylvania Whistleblower Law claim which

Plaintiff asserts in Count III of her Amended Complaint. Defs.’ Mem. of Supp. 8. Defendants

assert that Plaintiff also fails to state a common law wrongful termination claim because Plaintiff

has not identified any public policy or Pennsylvania law implicated by her termination. Defs.’

Mem. of Supp. 8. Defendants additionally argue that Plaintiff’s claim fails with respect to the

individual Defendants specifically because wrongful termination claims can only be asserted

against the employer of the Plaintiff. Defs.’ Mem. of Supp. 9. Defendants do not reference any

binding law specific to common law wrongful termination to support this claim.

       Plaintiff specifically alleges that she witnessed the violation of Pennsylvania medical

laws, as well as state ethics and practice guidelines. Pl.’s Resp. 16. Plaintiff contends that she

refused to violate these laws and refused to participate in actions which she believed were

criminal, which she claims led to her termination. Pl.’s Resp. 16-17. Plaintiff argues that her

common law wrongful termination claim should not be dismissed because it is too early for the

Court to determine, as a matter of law, that the claim is clearly preempted by an alternative

statutory remedy. Pl.’s Resp. 17. In regard to the role of the individual Defendants, Plaintiff

alleges that the individual Defendants were the direct recipients of her workplace complaints and

“the ones who decided to end the employment relationship[,]” but does not allege that any

actions taken by the individual Defendants outside of the workplace or their job roles. Pl.’s Resp.

18.




                                                 13
         Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 14 of 15




         At this stage, Plaintiff has pleaded sufficient facts to allege the elements of wrongful

termination against her employer, but fails to adequately allege claims against the individual

Defendants in an individual rather than corporate capacity. Therefore, the Court DENIES

Defendants’ Motion to Dismiss Count IV against Defendant PrimeCare and GRANTS

Defendants’ Motion to Dismiss Count IV with respect to the individual Defendants.

         E. Plaintiff Failed to Allege Facts to Show a Contract Existed Between Plaintiff and
            the Individual Defendants.

         The Court also GRANTS Defendants’ Motion to Dismiss Count V of Plaintiff’s

Amended Complaint because Plaintiff does not allege facts to show a breach of contract between

Plaintiff and the individual Defendants.

         In Count V of the Amended Complaint, Plaintiff claims that she “was promised: (a) a

sign-on bonus; (b) 45-days’ notice or pay in lieu of notice if terminated without cause; and (c) a

set salary.” Am. Compl. ¶ 73. Plaintiff claims that she relied on these promises to her

determinant and that Defendants failed to pay Plaintiff these promised benefits. Am. Compl. ¶¶

74-75.

         Three elements are necessary to allege a breach of contract: “(1) the existence of a

contract, including its essential terms, (2) a breach of a duty imposed by the contract and (3)

resultant damages.” Dufner v. Am. Coll. of Physicians, 73 Pa. D. & C.4th 382, 384–85 (Com. Pl.

2005), rev'd, 903 A.2d 56 (Pa. Super. Ct. 2006) (quoting Williams v. Nationwide Mutual

Insurance Co., 750 A.2d 881, 884 (Pa. Super. 2000)). “In Pennsylvania, employment is

presumed to be at-will, unless there is an agreement otherwise.” Wakeley v. M.J. Brunner, Inc.,

147 A.3d 1, 5 (2016).

         Defendants claim that Plaintiff failed to allege any facts which demonstrate that the

individual Defendants were parties to a written agreement and, therefore, they cannot be held


                                                  14
        Case 2:19-cv-05452-PBT Document 15 Filed 08/18/20 Page 15 of 15




liable for breach of contract. Defs.’ Mem. of Supp. 10. Defendants claim that Plaintiff also failed

to aver any type of verbal contracts that would personally obligate them to the Plaintiff. Defs.’

Mem. of Supp. 10.

       Plaintiff alleges that all Defendants made promises to her upon which she relied to her

detriment and that Defendants broke those promises. Pl.’s Resp. 19-20. Plaintiff argues that all

individual Defendants had the power to make employment decisions, and, specifically, that

Defendant Ehrenfeuchter signed her employment agreement for her position at PrimeCare. Pl.’s

Resp. 19.

       Defendant Ehrenfeuchter is a director at PrimeCare and oversees human resources and

recruitment. Am. Compl. ¶ 11. The Court can infer that Defendant Ehrenfeuchter–– in his human

resources role––signed the employment agreement on behalf of Defendant PrimeCare, not in his

individual capacity. Plaintiff has not plead sufficient facts to allege the existence of a valid

contract between Plaintiff and the individual Defendants. Therefore, Defendants’ Motion to

Dismiss Count V against individual Defendants should be GRANTED.

IV.    CONCLUSION

       For the reasons set forth above, Defendants’ Motions to Dismiss are GRANTED as to

Plaintiff’s § 1981 claim against all Defendants, wrongful termination claim against individual

Defendants, and breach of contract claim against individual Defendants.

       Defendants’ Motions to Dismiss are DENIED as to Plaintiff’s § 1983 claim against all

Defendants, Pennsylvania Whistleblower Law claim against all Defendants, and wrongful

termination claim against Defendant PrimeCare. An appropriate Order follows.




                                                  15
